DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 of US Application No. 16/277,887, filed on 02/15/2019, are currently pending and have been examined. 
	
	
	Information Disclosure Statement
	The information Disclosure Statement filed on 02/15/2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
		
	
	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	
	Claims 1-3, 6, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kutila et al. (US 2019/0143967 A1, “Kutila”) in view of Noujeim (US 2020/0132830 A1, “Noujeim”).

	Regarding claim 1, Kutila discloses a method and system for collaborative sensing for updating dynamic map layers and teaches:

receiving, by a first vehicle detection system of a first vehicle, (the system of vehicle 1, i.e., a first vehicle detection system, exchanges real-time data, i.e., receives, between vehicles for identifying possible safety incidents - See at least ¶ [0032] and Fig. 1) a first map generated by a second vehicle detection system of a second vehicle, (dynamic map 310, generated by vehicle 315 (a second vehicle), may be received by vehicle 320 (a first vehicle) - See at least ¶ [0046] ) the first map indicating a present location of at least a [object], (dynamic maps indicate the presences of objects detected in the environment by the vehicle sensors - See at least ¶ [0033]) and the second vehicle detection system configured to use one or more radio-frequency (RF) signals for detecting the [object]; and (sensors of the vehicles may include a stereo camera system, a laser scanning system, a 3D scanner, a radar system, or a LiDAR system - See at least ¶ [0058])

determining, by a first computer in the first vehicle detection system, by processing the first map, (dynamic maps may be received by vehicle 320, i.e., a first vehicle, and evaluated with static map 305. In light of the data from these messages, vehicle 320 may update its own dynamic map layers - See at least ¶ [0046]) at least a relative location of the [object] with respect to the first vehicle. (from local dynamic maps the location of the object in relation to the host vehicle may be determined - See at least ¶ [0065])

	Kutila does not explicitly disclose that the objects identified in the dynamic maps are a third vehicle. However, Noujeim discloses an extended perception based on radar communication of autonomous driving vehicles and teaches:

[] a third vehicle (the first vehicle transmits a second information to the second vehicle relating to at least: a type of the first vehicle, a location of the first vehicle, a speed of the first vehicle, a road condition detected by the first vehicle, a pedestrian detected by the first vehicle, a location of the third vehicle, or a speed of a third vehicle - See at least ¶ [0017])

	In summary, Kutila discloses a method and system for collaborative sensing for updating dynamic map layers and teaches sending dynamic maps between vehicles to update local dynamic maps with identified objects within an environment. While Kutila teaches identifying objects such as bicycles, i.e., a pedal powered vehicle, it does not explicitly state that the objects are vehicles as intended by the applicant, i.e., 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila to provide for vehicles as an identified object, as taught in Noujeim, to reach a specified destination safely and efficiently. (At Noujeim ¶ [0032])
	
	Regarding claim 2, Kutila further teaches: 

wherein the first vehicle detection system is configured to communicate with the second vehicle detection system using one of a vehicle-to-vehicle (V2V) communications format or a vehicle-to-everything (V2X) communications format, (dynamic map layers may be updated through local communication, such as by V2X communications. All information may be packaged in a V2x “local dynamic map” (LDM) message, which may be broadcast to other vehicles - See at least ¶ [0034]-[0035]) and wherein the [object] is undetectable by the first vehicle detection system during at least a first time period when the first vehicle detection system is receiving the one or more radio-frequency (RF) signals from the second vehicle detection system. (the host vehicle may request specific information from other vehicles, i.e., dynamic maps, such as by the host vehicle requesting confirmation from the obstructing vehicle or other nearby vehicles for the sector which the host vehicle’s system is not able to observe, i.e., undetectable objects - See at least ¶ [0062] and Fig. 3)

	Kutila does not explicitly teach, but Noujeim further teaches:

Wherein the third vehicle is undetectable by the first vehicle (the second information relates to at least the location and/or the speed of the third vehicle, where the first vehicle obtains the second information relating to the location and/or the speed of the third vehicle with the at least one sensor deployed at the first vehicle, and an unobstructed line-of-sight does not exist between the second vehicle and the third vehicle - See at least ¶ [0018], [0055] and Fig. 5)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila to provide for vehicles as an identified object, as taught in Noujeim, to reach a specified destination safely and efficiently. (At Noujeim ¶ [0032])

	Regarding claim 3, Kutila does not explicitly teach, but Noujeim further teaches:

wherein the third vehicle is undetectable by the first vehicle detection system due to a loss of radio-frequency (RF) signal reception at an antenna of the first vehicle detection system. (the second vehicle 520 may neither detect a third vehicle 530 nor establish radar-based communications with the third vehicle 530 because the line-of-sight between the second vehicle 520 and the third vehicle 530 is obstructed by terrain features - See at least ¶ [0055])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila to provide for vehicles as an identified object, as taught in Noujeim, to reach a specified destination safely and efficiently. (At Noujeim ¶ [0032])

	Regarding claim 6, Kutila further teaches:

generating, by the at least the first computer of the first vehicle, a second map comprising a location information of at least the second vehicle. (an evaluated map, i.e., a second map, may be generated by evaluating the dynamic map layers, i.e., containing location information of remote vehicles, to a static map - See at least § [0046] )

	Regarding claim 8, Kutila discloses a method and system for collaborative sensing for updating dynamic map layers and teaches:

receiving, by a first vehicle detection system of a first vehicle, (the system of vehicle 1, i.e., a first vehicle detection system, exchanges real-time data, i.e., receives, between vehicles for identifying possible safety incidents - See at least ¶ [0032] and Fig. 1) one or more radio- frequency (RF) signals transmitted by a second vehicle detection system of a second vehicle; and (the wireless transmit/receive units of the vehicles may communicate via RF signals - See at least ¶ [0107] and Fig. 7)

processing, by the first vehicle detection system of the first vehicle, the one or more radio-frequency (RF) signals to detect a [object] that is undetectable by the first vehicle detection system during at least a first time period when receiving the one or more radio-frequency (RF) signals from the second vehicle detection system. (the host vehicle may request specific information from other vehicles, i.e., dynamic maps, such as by the host vehicle requesting confirmation from the obstructing vehicle or other nearby vehicles for the sector which the host vehicle’s system is not able to observe, i.e., undetectable objects - See at least ¶ [0062] and Fig. 3)

	Kutila does not explicitly disclose that the objects identified in the dynamic maps are a third vehicle. However, Noujeim discloses an extended perception based on radar communication of autonomous driving vehicles and teaches:

[] detect a third vehicle [] (the first vehicle transmits a second information to the second vehicle relating to at least: a type of the first vehicle, a location of the 

	In summary, Kutila discloses a method and system for collaborative sensing for updating dynamic map layers and teaches sending dynamic maps between vehicles to update local dynamic maps with identified objects within an environment. While Kutila teaches identifying objects such as bicycles, i.e., a pedal powered vehicle, it does not explicitly state that the objects are vehicles as intended by the applicant, i.e., automobiles. (See instant application specification ¶ [0012]) However, Noujeim discloses an extended perception based on radar communication of autonomous driving vehicles and teaches identifying and providing the location of objects obstructed by a preceding vehicle or not within view of an ego vehicle. These objects include a third vehicle.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila to provide for vehicles as an identified object, as taught in Noujeim, to reach a specified destination safely and efficiently. (At Noujeim ¶ [0032])

	Regarding claim 9, Kutila further teaches:

wherein the first vehicle detection system is configured to communicate with the second vehicle detection system using one of a vehicle-to-vehicle (V2V) communications format or a vehicle-to-everything (V2X) communications format for receiving the one or more radio-frequency (RF) signals. (dynamic map layers may be updated through local communication, such as by V2X communications. All information may be packaged in a V2x “local dynamic map” (LDM) message, which may be broadcast to other vehicles - See at least ¶ [0034]-[0035])

	Regarding claim 10, Kutila further teaches:

wherein the one or more radio-frequency (RF) signals are utilized to propagate a first map from the second vehicle detection system to the first vehicle detection system, (dynamic map layers may be updated through local communication, such as by V2X communications. All information may be packaged in a V2x “local dynamic map” (LDM) message, which may be broadcast to other vehicles, i.e., via RF communications - See at least ¶ [0034]-[0035], [0107], and Fig. 7) and wherein processing the one or more radio-frequency (RF) signals by the first vehicle detection system to detect the [object] comprises processing the first map to detect the [object]. (a second vehicle may broadcast VRU message 455 based on local object detection. Vehicle 2 may update its dynamic map layers 410, and communicate the LDM content to vehicle 1 and other vehicles nearby. The LDM content 

	Kutila does not explicitly teach, but Noujeim further teaches:

[] third vehicle [] (the first vehicle transmits a second information to the second vehicle relating to at least: a type of the first vehicle, a location of the first vehicle, a speed of the first vehicle, a road condition detected by the first vehicle, a pedestrian detected by the first vehicle, a location of the third vehicle, or a speed of a third vehicle - See at least ¶ [0017])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila to provide for vehicles as an identified object, as taught in Noujeim, to reach a specified destination safely and efficiently. (At Noujeim ¶ [0032])

	Regarding claim 15, Kutila discloses a method and system for collaborative sensing for updating dynamic map layers and teaches:

A system comprising: (an overall system architecture to exchange the real - time data between vehicles locally for identifying objects appearing in front of the vehicle - See at least ¶ [0017] and Fig. 1)

a first vehicle detection system comprising: (vehicle system 1008 - See at least Fig. 1)

a communications module; (the vehicles may contain a wireless transmit/receive unit, i.e., a communications module - See at least ¶ [0023] and Fig.7)

at least one memory that stores computer-executable instructions; (and each described module may also include instructions executable for carrying out the  one or more functions described as being carried out by the respective module , and  it is noted that those instructions could take the form of or include hardware ( i.e., hardwired ) instructions , firmware instructions , software instructions , and / or the like , and may be stored in any suitable non - transitory computer readable medium or media , such as commonly referred to as RAM , ROM , etc.) 

at least one processor configured to access the at least one memory and execute the computer-executable instructions to at least: (a module includes hardware ( e . g . , one or more processors , one or more microprocessors , one or more microcontrollers , one or more microchips , one or more application - specific integrated circuits ( ASICs ) , one or more field programmable gate arrays ( FPGAs ) , one or more memory devices)

receive, through the communications module, from a second vehicle detection system of a second vehicle, one or more radio-frequency (RF) signals; and (the system of vehicle 1 exchanges real-time data, i.e., receives, between vehicles, i.e., from the second vehicle detection system, for identifying possible safety incidents - See at least ¶ [0032] and Fig. 1; the wireless transmit/receive units of the vehicles may communicate via RF signals - See at least ¶ [0107] and Fig. 7)

processing the one or more radio-frequency (RF) signals to detect a [object] that is undetectable by the first vehicle detection system during at least a first time period when the communications module is receiving the one or more radio- frequency (RF) signals from the second vehicle detection system. (the host vehicle may request specific information from other vehicles, i.e., dynamic maps, such as by the host vehicle requesting confirmation from the obstructing vehicle or other nearby vehicles for the sector which the host vehicle’s system is not able to observe, i.e., undetectable objects - See at least ¶ [0062] and Fig. 3)

	Kutila does not explicitly disclose that the objects identified in the dynamic maps are a third vehicle. However, Noujeim discloses an extended perception based on radar communication of autonomous driving vehicles and teaches:

[] detect a third vehicle [] (the first vehicle transmits a second information to the second vehicle relating to at least: a type of the first vehicle, a location of the 

	In summary, Kutila discloses a method and system for collaborative sensing for updating dynamic map layers and teaches sending dynamic maps between vehicles to update local dynamic maps with identified objects within an environment. While Kutila teaches identifying objects such as bicycles, i.e., a pedal powered vehicle, it does not explicitly state that the objects are vehicles as intended by the applicant, i.e., automobiles. (See instant application specification ¶ [0012]) However, Noujeim discloses an extended perception based on radar communication of autonomous driving vehicles and teaches identifying and providing the location of objects obstructed by a preceding vehicle or not within view of an ego vehicle. These objects include a third vehicle.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila to provide for vehicles as an identified object, as taught in Noujeim, to reach a specified destination safely and efficiently. (At Noujeim ¶ [0032])

	Regarding claim 16, Kutila further teaches:

wherein the communications module of the first vehicle detection system is configured to communicate with a communications module of the second vehicle detection system using one of a vehicle-to-vehicle (V2V) communications format or a vehicle-to-everything (V2X) communications format when receiving the one or more radio-frequency (RF) signals. (dynamic map layers may be updated through local communication, such as by V2X communications. All information may be packaged in a V2x “local dynamic map” (LDM) message, which may be broadcast to other vehicles, i.e., via RF communications - See at least ¶ [0034]-[0035], [0107], and Fig. 7)

	Regarding claim 17, Kutila further teaches:

wherein the one or more radio-frequency (RF) signals are utilized to transport a first map from the second vehicle detection system to the first vehicle detection system, (dynamic map layers may be updated through local communication, such as by V2X communications. All information may be packaged in a V2x “local dynamic map” (LDM) message, which may be broadcast to other vehicles, i.e., via RF communications - See at least ¶ [0034]-[0035], [0107], and Fig. 7) and wherein processing the one or more radio-frequency (RF) signals to detect the [object] comprises processing the first map to detect the [object]. (a second vehicle may broadcast VRU message 455 based on local object detection. Vehicle 2 may update its dynamic map layers 410, and communicate the LDM content to vehicle 1 and other 

	Kutila does not explicitly teach, but Noujeim further teaches:

[] third vehicle [] (the first vehicle transmits a second information to the second vehicle relating to at least: a type of the first vehicle, a location of the first vehicle, a speed of the first vehicle, a road condition detected by the first vehicle, a pedestrian detected by the first vehicle, a location of the third vehicle, or a speed of a third vehicle - See at least ¶ [0017])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila to provide for vehicles as an identified object, as taught in Noujeim, to reach a specified destination safely and efficiently. (At Noujeim ¶ [0032])

	Claims 4, 5, 7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kutila in view of Noujeim, as applied to claims 1, 8, and 15, and in further view of Christensen et al. (US 2017/0008454 A1, “Christensen”).

	Regarding claims 4, 11, and 18, Kutila further teaches: 

wherein the first map is a [] map that indicates a [] direction of travel of the [object]. (in one embodiment the host vehicle may inform other vehicles concerning the expected position, speed, and direction of the VRU when sending real-time dynamic map layers to other vehicles - See at least ¶ [0039])

	Kutila does not explicitly teach that the map is a cardinal or that the direction is described in a cardinal direction. However, Christensen discloses a vehicle intersection warning system and method with false alarm suppression and teaches:

wherein the first map is a cardinal map that indicates a cardinal direction of travel of the third vehicle. (the defined set of orientation sectors may be identified in the geospatial domain relative to the host vehicle and a reference direction, such as north. Geospatially locating, i.e., within the geospatial domain, remote vehicles can include identifying inter-vehicle state information, such as information describing the geospatial position and path of respective remote vehicles relative to the host vehicle location and expected path - See at least ¶ [0065]-[0068] and Fig. 4)

	In summary, the combination of Kutila and Noujeim teaches generating a map that indicates the direction of travel of a third vehicle. The combination does not explicitly teach that the map and direction are in cardinal form. However, Christensen discloses a vehicle intersection warning system and method with false alarm suppression and teaches geospatially locating remote vehicles, respective to the host vehicle, using the cardinal system.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila and Noujeim to provide for the cardinal system, as taught in Christensen, to increase the efficacy of a vehicle warning system by reducing the number of false alarms. (At Christensen ¶ [0028])

	Regarding claims 5 and 12, the combination of Kutila and Noujeim does not explicitly teach, but Christensen further teaches:

partitioning, by the first computer, the cardinal map into a set of segments; and (controller 1300, i.e., a first computer, performs the functions of the methods - See at least ¶ [0031]; the method includes determining the geospatial location of remote vehicles by segmenting a cardinal map into different sectors or quadrants - See at least ¶ [0065] and Fig.4)

processing, by the first computer, a first segment in the set of segments for determining one or more of a cardinal direction of travel of the third vehicle with respect to the first vehicle, (a first segment is analyzed to determine the geospatial location of a remote vehicle, i.e., a third vehicle - see at least ¶ [0068]-[0069] and Fig. 5; determining the geospatial location of the remote vehicle includes determining its projected paths of travel - See at least ¶ [0080] and Fig. 6 # 6100) a cardinal separation distance between the third vehicle and the first vehicle, (a geodesic, i.e., a separation distance, between the host vehicle and a respective remote vehicle may be determined - See at least ¶ [0070] and Fig. 5) and a cardinal orientation of the third vehicle with respect to the first vehicle. (the remote vehicle heading, with respect to the first vehicle, may be determined - See at least ¶ [0077] and Fig. 5 δrv)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila and Noujeim to provide for the cardinal system, as taught in Christensen, to increase the efficacy of a vehicle warning system by reducing the number of false alarms. (At Christensen ¶ [0028])

	Regarding claim 7, Kutila further teaches:

wherein the first map is a first [] map and the second map is a second [] map, and wherein determining, by the first computer, the relative location of the [object] with respect to the first vehicle comprises: (dynamic maps 310 and 330, i.e., at least a first map indicating an object on or near the road, are sent to the host vehicle - See at least § [0046])

comparing the second [] map to the [] cardinal map. (once the maps, i.e., at least a first map, are received the host vehicle will evaluate the maps with a 

	Kutila does not explicitly teach that the maps are cardinal maps or that the object is a third vehicle, but Christensen further teaches: 

[] cardinal map [] the relative location of the third vehicle with respect to the first vehicle comprises: (the defined set of orientation sectors may be identified in the geospatial domain relative to the host vehicle and a reference direction, such as north. Geospatially locating, i.e., within the geospatial domain, remote vehicles can include identifying inter-vehicle state information, such as information describing the geospatial position and path of respective remote vehicles relative to the host vehicle location and expected path - See at least ¶ [0065]-[0068] and Fig. 4)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila and Noujeim to provide for the cardinal system, as taught in Christensen, to increase the efficacy of a vehicle warning system by reducing the number of false alarms. (At Christensen ¶ [0028])

	Regarding claim 13, Kutila further teaches:

generating, by the at least the first computer of the first vehicle, a second map comprising a location information of at least the second vehicle. (an evaluated map, i.e., a second map, may be generated by evaluating the dynamic map layers, i.e., containing location information of remote vehicles, to a static map - See at least § [0046] )

	Regarding claim 14, Kutila further teaches:

determining, by the first computer, a relative location of the [object] with respect to the first vehicle (dynamic maps 310 and 330, i.e., at least a first map indicating an object on or near the road, are sent to the host vehicle - See at least § [0046]) by comparing the second [] map to the first [] map. (once the maps, i.e., at least a first map, are received the host vehicle will evaluate the maps with a static map 305 and in light of the data, i.e., comparing the evaluated map data to the host dynamic map data, the vehicle will update its own dynamic map layers, i.e., a second map - See at least § [0067] and Fig. 3)

	Kutila does not explicitly teach that the maps are cardinal maps or that the object is a third vehicle, but Christensen further teaches:

determining, by the first computer, a relative location of the third vehicle with respect to the first vehicle by [] cardinal map []. (the defined set of orientation sectors may be identified in the geospatial domain 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila and Noujeim to provide for the cardinal system, as taught in Christensen, to increase the efficacy of a vehicle warning system by reducing the number of false alarms. (At Christensen ¶ [0028])

	Regarding claim 19, the combination of Kutila and Noujeim does not explicitly teach, but Christensen further teaches:

wherein the first vehicle detection system is located in a first vehicle, and wherein the at least one processor is configured to access the at least one memory and execute additional computer-executable instructions comprising: (controller 1300, i.e., a vehicle detection system located in the host vehicle, contains a processor, memory, and computer-executable instructions - See at least ¶ [0035]-[0037] and [0170])
 
partitioning the first cardinal map into a set of segments; and (controller 1300, i.e., a first computer, performs the functions of the methods - See at least ¶ [0031]; the method includes determining the geospatial location of remote vehicles by segmenting a cardinal map into different sectors or quadrants - See at least ¶ [0065] and Fig. 4)

processing a first segment in the set of segments for determining one or more of a cardinal orientation of the third vehicle with respect to the first vehicle, (the remote vehicle heading, with respect to the first vehicle, may be determined - See at least ¶ [0077] and Fig. 5 δrv) a cardinal direction of travel of the third vehicle with respect to the first vehicle, (a first segment is analyzed to determine the geospatial location of a remote vehicle, i.e., a third vehicle - see at least ¶ [0068]-[0069] and Fig. 5; determining the geospatial location of the remote vehicle includes determining its projected paths of travel - See at least ¶ [0080] and Fig. 6 # 6100) and a cardinal separation distance between the third vehicle and the first vehicle. (a geodesic, i.e., a separation distance, between the host vehicle and a respective remote vehicle may be determined - See at least ¶ [0070] and Fig. 5)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila and Noujeim to provide for the cardinal system, as taught in Christensen, to increase the 

	Regarding claim 20, Kutila further teaches:

wherein the first vehicle detection system is located in a first vehicle, and wherein the at least one processor is configured to access the at least one memory and execute additional computer-executable instructions comprising: (and each described module may also include instructions executable for carrying out the  one or more functions described as being carried out by the respective module , and  it is noted that those instructions could take the form of or include hardware ( i.e., hardwired ) instructions , firmware instructions , software instructions , and / or the like , and may be stored in any suitable non - transitory computer readable medium or media , such as commonly referred to as RAM , ROM , etc.)

generating a second [] map comprising a location information of at least the second vehicle; and (an evaluated map, i.e., a second map, may be generated by evaluating the dynamic map layers, i.e., containing location information of remote vehicles, to a static map - See at least § [0046] )

determining a relative location of the [object] with respect to the first vehicle by comparing the second [] map to the first [] map. (once the maps, i.e., at least a first map, are received the host vehicle will evaluate the maps 

	Kutila does not explicitly teach that the maps are cardinal maps or that the object is a third vehicle, but Christensen further teaches:

determining a relative location of the third vehicle with respect to the first vehicle by [] the [] cardinal map []. (the defined set of orientation sectors may be identified in the geospatial domain relative to the host vehicle and a reference direction, such as north. Geospatially locating, i.e., within the geospatial domain, remote vehicles can include identifying inter-vehicle state information, such as information describing the geospatial position and path of respective remote vehicles relative to the host vehicle location and expected path - See at least ¶ [0065]-[0068] and Fig. 4)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and system for collaborative sensing for updating dynamic map layers of Kutila and Noujeim to provide for the cardinal system, as taught in Christensen, to increase the efficacy of a vehicle warning system by reducing the number of false alarms. (At Christensen ¶ [0028])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662       


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662